               Case 1:20-cv-05513-LGS Document 8 Filed 09/09/20 Page 1 of 2
                                                                              108-26 64th Avenue, Second Floor

                                                                              Forest Hills, NY 11375

                                                                              Tel.: 929.324.0717

Mars Khaimov Law, PLLC                                                        E-mail: marskhaimovlaw@gmail.com


                                               Application GRANTED in part. The initial pretrial conference
                                               scheduled for September 17, 2020, is adjourned to October 1,
                                               2020. The parties' joint conference materials are due at least
  The Honorable Judge Lorna G. Schofield       seven days before the conference or by, September 24, 2020.
  Thurgood Marshall United States Courthouse
                                               Dated: September 9, 2020
  40 Foley Square                                     New York, New York
  New York, NY 10007                                                  September 9, 2020
  Via Electronic Case Filing


  Re:      Dilenia Paguada v. American Art Clay Co., Inc., Case No. 20-cv-5513-LGS
           Unopposed Request for Adjournment of Initial Status Conference


  Dear Judge Schofield,

          By an order dated August 3, 2020, this Court set an initial conference for September 17, 2020.
  Per the terms of that Order, a joint letter is due September 10, 2020. Mars Khaimov Law, PLLC is
  representing the Plaintiff and Smith Amundsen LLC is representing the Defendant in this action.

          The parties have conferred, and hereby jointly request an adjournment of the initial conference,
  and an extension of the deadline to submit a joint status report, by 30 days. The parties make this
  request because they are currently engaged in settlement discussions that would potentially result in
  the conclusion of this lawsuit. The parties believe it would be the best use of the parties’ and judicial
  resources to adjourn the initial status conference so that the parties can attempt to resolve this matter,
  which may obviate the need for an initial conference altogether.

          This is the first request for an adjournment and extension of time. Plaintiff’s counsel has
  conferred with counsel for Defendant, and all parties agree to the relief sought herein.

           The parties hereby request the following new deadlines:

           Initial Conference: October 12, 2020
           Deadline to submit Joint Letter: October 5, 2020

           We thank your honor for your consideration in this matter.


                                                                            Respectfully,



                                                                            /s/ Mars Khaimov
               Case 1:20-cv-05513-LGS Document 8 Filed 09/09/20 Page 2 of 2




Mars Khaimov Law, PLLC



  Cc:

  Via Email:

  John Ochoa, Esq. (pro hac vice forthcoming)
  SmithAmundsen LLC
  150 North Michigan Avenue, Suite 3300,
  Chicago, Illinois 60601
  Phone (312) 894-3238
  jochoa@salawus.com
  Counsel for Defendant
